Title: To John Adams from William Crane, 7 June 1798
From: Crane, William
To: Adams, John



Sir,
Elizabeth Town June 7th. 1798

In the name of the Regiment of Militia of the Borough of Elizabeth, in the County of Essex, and State of New Jersey, consisting of a company of Light Horse, a company of Artillery, a company of Grenadiers, a company of Light Infantry, all completely equipped and uniformed, and eight companies of Infantry this day assembled under my command agreably to Law, for the purpose of improving themselves in Military discipline, and agreably to their request; I have the honor to inform your Excellency of their unanimous resolution, “to stand ready, at your call, with their lives and fortunes, to support the Laws, government and rights of their country against all her enemies—”
I am with the highest respect, / your Excellencies most Obedt. / humble servant—
William Crane. Lt. Col. Comdr.